DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2022/05/12
This Office action is in response to Applicant's amendment filed 2022/05/12. Applicant has amended claim 1 only. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217463 A1) in view of Dreja et al. (US 2012/0165239 A1) and Klos et al. (US 2002/0147124 A1).
Regarding claims 1-4, 6 and 15, Souter teaches a powder/granular detergent composition (i.e. laundry cleaning: 4, 80) comprising a detergent active material of anionic and nonionic surfactants such as linear alkylbenzene sulfonate (305), lauryl alcohol ethoxylate such as Neodol 23 (made of lauryl, C12, alcohol ethoxylate); [82, 90, 92, 288; table 2], water soluble polymer matrix comprising vinyl acid such as maleic anhydride (unsaturated C1 to C6 carboxylic acids) and starch (a polysaccharide); [257, claim 27, 332].  Furthermore (claim 6) Souter teaches the above-mentioned surfactants as detergent active materials in the amount of 0.1-60 w%; [90], and other powder/granular material such as granular starch; [332], thus the powder detergent composition’s a) and b) are rendered obvious.
Regarding claims 1 and 7-11,  Souter does not expressly teach the exact total amounts of encapsulated perfume in the composition.  However, the analogous art of Dreja teaches a solid cleaning/washing detergent composition (with fragrance imparting properties) such as laundry cleaning composition (abstract, 6, 12, 16) comprising encapsulated fragrance in the amounts of 15%; [133].  At the time before the effective filing date of information, it would have been obvious to a person of ordinary skill in the art to utilize the higher amounts of perfume with the motivation of enhancing the removal of malodor from fabrics (deodorizing) during washing and their longer use duration afterward.
Regarding claim 1 and 7-11,  Souter does not teach the amount of water soluble polymer.  However, the analogous art of Klos teaches a solid cleaning detergent composition (made id different forms; 49) comprising polyethylene glycol in the amount of 55 w%. Considering the given range for the amounts of each component, by Souter (see the instant claim 5) it would have been obvious to add the water soluble polyethylene glycol of Klos (up to 55 w%) to Souter’s composition with the motivation of further facilitating the solidification properties of the composition as taught by Klos et al. ; [54]. It is noted that the limitation on the amount of the water soluble polymer is directed towards the amount of water soluble polymer in the granulated powder, not the amount of water soluble polymer matrix in the particles.
Regarding claims 12-13, Souter teaches that the encapsulated oil or perfume are encapsulated in microcapsules with a core-shell structure wherein the shell is made of materials such as melamine formaldehyde and urea formaldehyde; [272, claim 33-34].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217463 A1), Dreja et al. (US 2012/0165239 A1), Klos et al. (US 2002/0147127 A1), as applied to claim 1 and further in view of Frankenbach (US 2017/0107462 A1).
Regarding claim 14, Souter does not teach the coating on the outer surface of microcapsules.  However, the analogous art of Frankenbach teaches a fabric care composition (abstract) comprising perfume microcapsules with the same shell material wherein it is coated with a cationic polymer; [89; page 25].  At the time before, the effective filing date of invention, it would have been obvious to coat the perfume microcapsules with the motivation of enhancing their deposition on the fabric material as taught by Frankenbach above.
Claims 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217463 A1), Dreja et al. (US 2012/0165239 A1), Klos et al. (US 2002/0147127 A1), as applied to claim 1 above and further in view of Jones et al. (US 2014/0073030 A1). 
Regarding claims 5 and 16-20, Souter teaches a)- surfactant system of anionics and nonionics in the amount of 0.1-60 w%; [90],  b)- filler such as sodium silicate in the amount of up to 5%; [94],  c)- builders such as zeolites in the amounts of up to 10%; [94],  d)- enzymes such as lipase and protease in amount of 0.001-2%; [abstract, 82, 117],  e)-  perfume in the amount of 0.5%; [337; table],  f)- source of hydrogen peroxide such as sodium percarbonate bleach in the amount of 5-20%; [82], g)- and bleach activator in the amount of 1-4%; [82].  
Regarding claim 5, Souter does not teach the instantly claimed filler amount. However, the analogous art of Jones teaches a powder detergent composition (claim 18) comprising sodium sulfate as filler in the amount of 17-35%%; [46].  At the time before, the effective filing date of invention, it would have been obvious to add the sodium sulfate of Jones to Souter’s composition as a functional equivalent filler (i.e. sodium silicate) with the motivation of arriving at a desired synergistic proportions (i.e. free flowing) of the powder components of the leaning composition as taught by both Jones and Souter.

                                         

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, it should be noted that applicant’s arguments are all related to the newly introduced limitation on instant claim 1, which is correspondingly addressed by the newly introduced prior art of Klos et al. above.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/05/30
/LIAM J HEINCER/Primary Examiner, Art Unit 1767